101 Ga. App. 257 (1960)
114 S.E.2d 60
BRANTLEY
v.
THOMPSON. BRANTLEY
v.
HURST et al.
38026, 38027.
Court of Appeals of Georgia.
Decided January 19, 1960.
Rehearing Denied February 2, 1960. And March 9, 1960.
Hodges & Lott, Ben A. Hodges, Arthur B. Lott, Jr., for plaintiff in error.
Garrett & McDonald, Frank B. McDonald, Jr., contra.
CARLISLE, Judge.
The final judgments excepted to in each of these cases are the overruling of a motion for judgment notwithstanding the verdict and the overruling of a motion for a new trial. These judgments were entered on August 13, 1959. In each of these, the bill of exceptions is marked "`Tendered' September 11th, 1959" and signed by the clerk of the superior court. The judge's certificates are in regular form and are dated the 30th day of September, 1959, which was more than 30 days from the date of the final judgment. It does not affirmatively appear from the bill of exceptions or from the judge's certificate thereto that the judge was absent from the circuit on the date that the bill of exceptions was tendered to the clerk of the superior court, and there is no presumption that he was absent from the circuit at that time. State Highway Department v. Strange, 100 Ga. App. 649 (112 S. E. 2d 285). Under the foregoing rules of law, it does not affirmatively appear that the bills of exceptions in these cases were tendered within the time provided by law and this court is, therefore, without jurisdiction to consider the writs of error. Capers v. Ball, 211 Ga. 502 (87 S. E. 2d 85).
Writs of error dismissed. Gardner, P. J., and Townsend, J., concur.